United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0049
Issued: June 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2016 appellant filed a timely appeal from a July 12, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish total disability for the
period January 9 through March 4, 2016, causally related to her employment injuries.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after it issued the July 12, 2016 decision.
The Board is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the Board is
precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, a 26-year-old rural carrier associate, sustained a lumbar
spine and pelvis sprain and lumbar radiculopathy on November 12, 2015 due to an employmentrelated motor vehicle accident. Appellant was turning left when she was hit on the driver’s side
of her postal vehicle. She returned to work on November 14, 2015.
Appellant filed claims for compensation (Form CA-7s) for the period January 9 through
March 4, 2016.
On January 28, 2016 Dr. Edward King, a Board-certified urologist, diagnosed dizziness
and vertigo.
In reports dated February 3 and 20, 2016, Dr. William L. Mills, a Board-certified
orthopedic surgeon, diagnosed lower back pain with bilateral thigh pain and advised that appellant
was unable to work.
In a March 11, 2016 letter, OWCP requested additional medical evidence establishing
appellant’s disability from work during the period claimed and afforded her 30 days to respond to
its inquires.
Subsequently, appellant submitted physical therapy reports dated February 1 through
March 4, 2016.
By decision dated April 15, 2016, OWCP denied appellant’s claim for disability
compensation for the period January 9 through March 4, 2016 as the medical evidence submitted
was insufficient to support disability due to the employment injury.
On April 25, 2016 appellant requested reconsideration and submitted medical evidence
dated November 28 and December 19, 2015 from Dr. Ruta Rimkiene, Board certified in family
practice, as well as a December 12, 2015 report from a physician with an illegible signature. She
also submitted a June 16, 2016 report from Dr. Erin Watson, Board-certified in physical medicine
and rehabilitation, indicating that she received an epidural steroid injection for her lumbar
radiculopathy condition.
In an April 6, 2016 report, Dr. Mills diagnosed spondylosis with right herniation L5-S1
with lower back pain and lumbar radiculopathy. He reported that appellant had been in physical
therapy for six to eight weeks. On June 22, 2016 Dr. Mills asserted that the lumbar epidural steroid
injection had made her pain worse and the physical therapy was not helping. He opined that
appellant continued to have pain from her November 12, 2015 employment injury and reiterated
his diagnosis. Dr. Mills advised that she was unable to work.
By decision dated July 12, 2016, OWCP denied modification of its prior decision.

2

LEGAL PRECEDENT
Section 8102(a) of FECA3 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”4 This meaning, for brevity, is expressed as disability from work.5
For each period of disability claimed, an employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
caused an employee to be disabled from employment and the duration of that disability are medical
issues, which must be proven by the preponderance of the reliable probative and substantial
medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in an
incapacity to earn wages. An employee who has a physical impairment causally related to his or
her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA, and is not entitled
to compensation for loss of wage-earning capacity. The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
for the period January 9 through March 4, 2016 causally related to her employment injuries. While
OWCP accepted that appellant sustained a lumbar spine and pelvis sprain and lumbar
radiculopathy, she bears the burden of proof to establish through medical evidence that she was
disabled from work during the claimed period and that her disability was causally related to the
accepted injury.9 The Board finds that she has not submitted rationalized medical evidence
explaining how the employment injuries materially worsened or aggravated her accepted lumbar
and pelvis conditions such that they caused her to be disabled from work for the period January 9
through March 4, 2016.

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f); see also William H. Kong, 53 ECAB 394 (2002).

5

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

6

See William A. Archer, 55 ECAB 674 (2004).

7

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Id.

9

See supra notes 7 and 8. See also V.P., Docket No. 09-0337 (issued August 4, 2009).

3

In his reports, Dr. Mills diagnosed lower back pain with bilateral thigh pain and
spondylosis with right herniation L5-S1 with lower back pain and lumbar radiculopathy. He
reported that appellant had been in physical therapy for six to eight weeks. On June 22, 2016
Dr. Mills reported that a lumbar epidural steroid injection had made her pain worse and the
physical therapy was not helping. He opined that appellant continued to have pain from her
November 12, 2015 employment injury and advised that appellant was unable to work. Although
Dr. Mills opined that she was totally disabled from work, his opinion is conclusory in nature, and
fails to explain in detail how the accepted medical conditions were responsible for appellant’s
disability and why she could not perform her federal employment during the period claimed.10
Consequently, the Board finds that his reports are insufficient to establish appellant’s claim that
she was totally disabled for the period January 9 through March 4, 2016 causally related to her
accepted employment injuries.
In a January 28, 2016 report, Dr. King diagnosed dizziness and vertigo. The Board finds
that this medical evidence failed to provide a probative medical opinion on whether appellant was
disabled on the dates claimed due to her accepted conditions. Therefore, this evidence is
insufficient to establish appellant’s claim.11
Appellant also submitted a June 16, 2016 report from Dr. Watson and medical evidence
dated November 28 through December 19, 2015 from Dr. Rimkiene and a physician with an
illegible signature. The Board finds that this medical evidence fails to address the period claimed
and, therefore, lacks probative value to establish appellant’s claim.12
Appellant further submitted evidence from physical therapists. These documents do not
constitute competent medical evidence because a physical therapist is not considered a “physician”
as defined under FECA.13 As such, this evidence is also insufficient to meet appellant’s burden of
proof.
The Board finds appellant’s treating physicians have not provided sufficiently rationalized
medical opinion evidence establishing that she was disabled from work during the period January 9
through March 4, 2016 causally related to her accepted employment injuries. Thus, appellant has
not met her burden of proof.

10

See J.J., Docket No. 15-1329 (issued December 18, 2015).

11

Supra note 8

12

Id.

13

See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the period January 9 through March 4, 2016, causally related to her employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

